EXHIBIT 10.18  
STOCK REDEMPTION AGREEMENT

                THIS AGREEMENT  is entered into this 14th day of March, 2005, by
and between David G. Kreher (“David”) and Pamela Kreher (“Pamela”), individuals
residing at 1216 Saddle Crest Road, Wildwood, Missouri 63038 (hereinafter
sometimes referred to together as “Sellers”) and Reliv International, Inc., a
Delaware corporation, having its principal place of business at 136 Chesterfield
Industrial Boulevard, Chesterfield, Missouri (the “Company).

                WHEREAS, Sellers are the owners of 450,000 shares of the common
stock of the Company (such shares hereinafter referred to as the “Shares”) owned
as follows:


  David G. Kreher and Pamela S. Kreher 384,128 Shares     Pamela S. Kreher 
65,872 Shares  


                WHEREAS, Sellers desire to sell and Company desires to purchase
and redeem all of the Shares on the terms and conditions provided herein.

                NOW, THEREFORE, in consideration of the premises and of the
terms, covenants and conditions hereinafter contained, the parties hereto agree
as follows:

                1.             Sale and Purchase of Shares.  Subject to and on
the terms and conditions hereof, in reliance on the representations and
warranties herein and for the consideration herein, Sellers agree to sell to the
Company, and the Company agrees to purchase and redeem from Sellers, all of the
Shares at the price and on the terms provided herein.

                2.             Purchase Price.  The aggregate purchase price for
all of the Shares shall be $4,050,000, or $9.00 per share.

                3.             Payment.  In full payment of the purchase price
hereunder, the Company shall deliver to each of Sellers in accordance with their
interests at the Closing duly executed Promissory Notes in the form attached
hereto as Exhibits A and B in the principal sum of $3,457,152 and $592,848,
respectively, the Promissory Note provided for as Exhibit A bearing interest at
the rate of Four Percent (4%) per annum. Payment of the Purchase Price herein
shall be made against, and is subject to the condition of, delivery to the
Company of certificates for all of the Shares, duly endorsed in blank, by
Sellers.

                4.             Closing and Transfer.  The Closing of the
transactions provided for herein shall be held at the offices of the Company on
March 14, 2005. At the Closing:

 

                    4.1           the Company shall deliver to each of Sellers
duly executed Promissory Notes in the form attached hereto as Exhibits A and B;




1

--------------------------------------------------------------------------------




                  4.2           Sellers shall deliver to the Company a
certificate or certificates representing all of the Shares duly endorsed in
blank or with stock power attached endorsed in blank.

 

               Effective at the time of Closing, the Company shall be entitled
to transfer all of the Shares on the books of the Company.

                5.            Representations and Warranties of Kreher.  Sellers
each represent and warrant to the Company, to the best of their knowledge and
belief, as of the date hereof and as of the date of Closing, and acknowledge and
agree as follows:

 

                  5.1           Sellers are the sole owner of, and have good and
marketable title to, the Shares free and clear of any and all contracts,
options, commitments, agreements, liens, claims or encumbrances whether or not
of record,                     5.2           Sellers have the full right, power
and authority to sell and transfer the Shares in accordance with the terms
hereof.                     5.3           Sellers represent, warrant,
acknowledge and agree that: (i) each of Sellers is fully informed concerning the
business, condition, financial and otherwise, assets, operations and prospects
of the Company; (ii) David is a senior executive officer of the Company and has
full access to, and knowledge of, any and all material information concerning
the Company; (iii) the Company has filed all reports required by it to be filed
with the Securities and Exchange Commission, including all Reports on Form 10-K
and Form 10-Q and Sellers have read and have knowledge of all of such reports,
and (iv) during the period payments are being made to Sellers under the
Promissory Note issued hereunder, and thereafter, the market value of the
Company’s common stock as traded on the Nasdaq Stock Market, or otherwise, many
increase to an amount in excess of the purchase price for the Shares, and
nevertheless, Sellers have determined and desire to sell the Shares on the terms
and at the price provided herein.

 

                The representations and warranties of Sellers herein shall
survive the Closing for a period of five years from the date thereof.

                6.            Representations and Warranties of the Company.
 The Company represents and warrants to Sellers as of the Closing, as follows:

 

                  6.1           The Company has all necessary corporate power
and authority to enter into this Agreement, and the Promissory Notes provided
for herein, and to perform its obligations hereunder and thereunder and each
have been duly and validly authorized by proper action of the Board of Directors
of this Company. This Agreement, and the Promissory Notes provided for herein,
each have been duly executed and delivered by the Company and constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms;




2

--------------------------------------------------------------------------------




                  6.2           The Company has filed all Reports required by it
to be filed with the Securities and Exchange Commission, including all Reports
on Form 10-K and Form 10-Q.                     6.3           The Company has
filed, or shall timely file, and make any and all reports or disclosures,
required to be made or filed, concerning or related to this Agreement and the
transactions provided for herein;                     6.4           The Company
acknowledges that during the period payments are being made to Sellers under the
Promissory Notes issued hereunder, and thereafter, the market value of the
Company’s common stock as traded on the Nasdaq Stock Market, or otherwise, many
decrease to an amount below the purchase price for the Shares, and nevertheless,
the Company has determined and desires to purchase the Shares on the terms and
at the price provided herein.     7.             Indemnification of Sellers.

 

               The Company agrees that it shall indemnify, hold harmless and
defend each of Sellers against any and all loss, claim, damage or liability
(which shall include, but not be limited to, all costs of defense and attorneys
fees), to which Sellers or either of them may become subject by reason of any
claim, action or proceeding made or instituted by any third party arising out of
or in connection with this Agreement or the transactions provided for herein.
With respect to any action, claim or proceeding as to which Sellers, or either
of them, shall be entitled to indemnification hereunder, the Company shall not
make any settlement thereof without the consent of Sellers, which consent shall
not unreasonably be withheld.

                8.             Specific Enforcement.

                The obligations of Sellers hereunder are of a special, unique,
unusual and extraordinary character, thereby giving this Agreement peculiar
value so that the loss of the Shares or violation by Sellers of this Agreement
could not reasonably or adequately be compensated in damages in an action at
law. Therefore, in addition to other remedies provided by law, the Company shall
have the right to compel specific performance hereof by Sellers or to obtain
injunctive relief against violations hereof by Sellers.

                9.             Further Assurances. Sellers and the Company shall
take such other and further actions, execute such other and further documents as
shall be reasonably necessary or appropriate to effect and consummate the sale
contemplated herein.

                10.           Notices. All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered or personally mailed, certified mail, return receipt requested,
postage pre-paid, to the parties as follows:




3

--------------------------------------------------------------------------------




  If to Kreher, to:  David G. Kreher and Pamela S. Kreher     1216 Saddle Crest
Road     Wildwood, Missouri 63038         If to Company, to: Robert L.
Montgomery     Chief Executive Officer     Reliv International, Inc.     136
Chesterfield Industrial Boulevard     Chesterfield, Missouri 63005      

Any notice mailed in accordance with the terms hereof shall be deemed received
on the third day following date of mailing.

                11.           Entire Agreement. This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior written or oral warranties, representations,
inducements, understandings, commitments, agreements or contracts. This
Agreement may not be modified except by a writing signed by all of the parties.

                12.           Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective, heirs,
personal representatives, successors and assigns.

                13.           Governing Law. This Agreement shall be governed by
and construed and enforced in all respects in accordance with the laws of the
State of Missouri.

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement effective as of the day and year first above written.

 

  RELIV INTERNATIONAL, INC.       By: /s/ Robert L. Montgomery    

--------------------------------------------------------------------------------

      Robert L. Montgomery, CEO ATTEST:     /s/ Stephen M. Merrick    

--------------------------------------------------------------------------------

      Secretary         /s/ David G. Kreher    

--------------------------------------------------------------------------------

      DAVID G. KREHER           /s/ Pamela S. Kreher    

--------------------------------------------------------------------------------

      PAMELA S. KREHER




4

--------------------------------------------------------------------------------




EXHIBIT A

TERM PROMISSORY NOTE

  $3,457,152 March 14, 2005    

                                FOR VALUE RECEIVED, RELIV INTERNATIONAL, INC., a
Delaware corporation (the “Maker”), hereby unconditionally promises to pay to
the order of DAVID G. KREHER and PAMELA S. KREHER (the “Payee”), at the address
of Payee 1216 Saddle Crest Road, Wildwood, Missouri 63038, or at such other
place as the Payee or any holder hereof may from time to time designate, the
principal sum of THREE MILLION FOUR HUNDRED FIFTY-SEVEN THOUSAND ONE HUNDRED
FIFTY-TWO AND NO/100 DOLLARS ($3,457,152) in lawful money of the United States
of America and in immediately available funds in installments in the following
amounts and dates:

                                On March 31, 2005, the sum of $307,152

                                On March 31, 2006, the sum of $900,000

                                On March 31, 2007, the sum of $900,000

                                On March 31, 2008, the sum of $675,000

                                On March 31, 2009, the sum of $675,000

                                Provided, however, that, in the event that the
Employment Agreement among Maker and David G. Kreher for a term expiring on
December 31, 2007 shall not be renewed or extended by Maker and shall expire and
terminate as of December 31, 2007, the amount set forth herein as being due and
payable on March 31, 2008 and on March 31, 2009, shall be due and payable as of
January 15, 2008.

                                Maker hereby further promises to pay interest to
the order of Payee on the amountof the unpaid principal balance hereof from and
after April 1, 2005 at the Interest Rate (as hereinafter defined). Interest on
the outstanding principal balance shall accrue on and after April 1, 2005. Such
interest shall be paid commencing July 1 , 2005 and on the first day of each
calendar quarter thereafter until the indebtedness evidenced by this Note is
paid in full. Interest payable upon and after an Event of Default shall be
payable upon demand.

                                For purposes hereof, (a) the term “Interest
Rate” shall mean four percent (4%) per annum; provided, that, the Interest Rate
shall mean a rate of two and three quarters percent (2.75%) per annum in excess
of the Interest Rate upon and after an Event of Default and, (b) the term “Event
of Default” shall mean the failure of Maker to make any payment of principal or
interest when due and within ten (10) days after written notice of such failure
shall have been given to Maker by Payee.




5

--------------------------------------------------------------------------------




                                In the event of an Event of Default, Payee shall
be entitled, by written notice to Maker, to accelerate the payment of all
outstanding principal and interest hereunder and, upon the date of such
acceleration, the entire outstanding principal balance and all accrued interest
hereunder be and become immediately due and payable.

                                This Note is issued pursuant to the terms and
provisions of a Stock Redemption Agreement among Payee and Maker dated March 14,
2005.

                                Maker (i) waives diligence, demand, presentment,
protest and notice of any kind, (ii) agrees that it will not be necessary for
Payee to first institute suit in order to enforce payment of this Note and (iii)
consents to any one or more extensions or postponements of time of payment,
release, surrender or substitution of collateral security, or forbearance or
other indulgence, without notice or consent. The pleading of any statute of
limitations as a defense to any demand against Maker is expressly hereby waived
by Maker.

                                In the event of an Event of Default, Payee shall
be entitled to recover their costs of collection incurred by them including a
reasonable sum for their attorneys fees.

                                The validity, interpretation and enforcement of
this Note and any dispute arising in connection herewith or therewith shall be
governed by the internal laws of the State of Missouri (without giving effect to
principles of conflicts of law).

                                The execution and delivery of this Note has been
authorized by the Board of Directors and by any necessary vote or consent of the
stockholders of Maker. This Note shall be binding upon the successors and
assigns of Maker and inure to the benefit of Payee and its successors, endorsees
and assigns. Whenever used herein, the term “Maker” shall be deemed to include
its successors and assigns and the term “Payee” shall be deemed to include
Payee’s successors, endorsees and assigns. If any term or provision of this Note
shall be held invalid, illegal or unenforceable, the validity of all other terms
and provisions hereof shall in no way be affected thereby.

 

ATTEST: RELIV INTERNATIONAL, INC.     By ______________________________________
By ______________________________________ Its
______________________________________ Its
______________________________________                 [Corporate Seal]  




6

--------------------------------------------------------------------------------




EXHIBIT B
PROMISSORY NOTE

  $592,848  March 14, 2005    

                                FOR VALUE RECEIVED, RELIV INTERNATIONAL, INC., a
Delaware corporation (the “Maker”), hereby unconditionally promises to pay to
the order of PAMELA S. KREHER (the “Payee”), at the address of Payee, 1216
Saddle Crest Road, Wildwood, Missouri 63038, or at such other place as the Payee
or any holder hereof may from time to time designate, the principal sum of FIVE
HUNDRED NINETY-TWO THOUSAND EIGHT HUNDRED FORTY-EIGHT AND NO/100 DOLLARS
($592,848) in lawful money of the United States of America and in immediately
available funds on March 31, 2005.

                                This Note shall not bear interest on the
principal amount outstanding prior to March 31, 2005. After March 31, 2005,
interest on the outstanding principal amount hereof outstanding from time to
time shall bear interest at the rate of Six and Three Quarters Percent (6.75%)
per annum.

                                This note is issued pursuant to the terms and
provisions of a Stock Redemption Agreement among Payee and Maker dated March 14,
2005.

                                Maker (i) waives diligence, demand, presentment,
protest and notice of any kind, (ii) agrees that it will not be necessary for
Payee to first institute suit in order to enforce payment of this Note and (iii)
consents to any one or more extensions or postponements of time of payment,
release, surrender, or forbearance or other indulgence, without notice or
consent. The pleading of any statute of limitations as a defense to any demand
against Maker is expressly hereby waived by Maker.

                                The validity, interpretation and enforcement of
this Note and any dispute arising in connection herewith or therewith shall be
governed by the internal laws of the State of Missouri (without giving effect to
principles of conflicts of law).

                                The execution and delivery of this Note has been
authorized by the Board of Directors and by any necessary vote or consent of the
stockholders of Maker. This Note shall be binding upon the successors and
assigns of Maker and inure to the benefit of Payee and its successors, endorsees
and assigns. Whenever used herein, the term “Maker” shall be deemed to include
its successors and assigns and the term “Payee” shall be deemed to include
Payee’s successors, endorsees and assigns. If any term or provision of this Note
shall be held invalid, illegal or unenforceable, the validity of all other terms
and provisions hereof shall in no way be affected thereby.




7

--------------------------------------------------------------------------------




ATTEST: RELIV INTERNATIONAL, INC.     By ______________________________________
By ______________________________________ Its
______________________________________ Its
______________________________________                 [Corporate Seal]  




8

--------------------------------------------------------------------------------
